DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al (US Publication No. 2009/0184235) in view of Nakazawa et al (US Publication No. 2008/0198213) and Okubo et al (US Publication No. 2011/0036406).
Regarding claim 1, Nomura discloses a photoelectric conversion element, comprising: a first electrode Fig 1, 11 ¶0063; a second electrode Fig 1, 13 ¶0063; a photoelectric conversion layer Fig 1, 12 ¶0063 between the first electrode Fig 1, 11 ¶0063 and the second electrode Fig 1, 13 ¶0063, wherein the photoelectric conversion layer Fig 1, 12 ¶0063 comprises: a first semiconductor material ¶0074 and a second semiconductor material ¶0074 and comprises an absorption peak in a first wavelength range corresponding to one color in the visible light region ¶0066. Nomura discloses all the limitations but silent on the molecular weight and the absorption coefficient of the material. 





Regarding claim 2, Okubo discloses wherein the first semiconductor material is a p-type semiconductor and the second semiconductor material is an n-type semiconductor ¶0067-0068, 0088, 0100.
Regarding claim 3, Okubo discloses wherein the first semiconductor material is an n-type semiconductor and the second semiconductor material is a p-type semiconductor ¶0067-0068, 0088, 0100, 0208 Table 1.
Regarding claim 5, Nomura discloses wherein the visible light region corresponds to a second wavelength range of 450 nm or more and 750 nm or less¶0066-0068.
Regarding claim 6, Nakazawa discloses wherein the first semiconductor material has the absorption coefficient of 50000 cm1 or less in the visible light region ¶0041.
Regarding claim 7, Nomura discloses wherein the photoelectric conversion layer has a thickness of 50 nm to 500 nm ¶0105.
Regarding claims 8-13, Okubo discloses wherein the first semiconductor material is represented by one of general formula (1) or (2) or (1-1)(1-1) or
 (2-1) or (2-2)(2-1) (2-2) or (3-1), (3-2), or (3-3)(3-1)(3-2) or (4) or (4-1) ¶0067-0087.
Regarding claims 15-20, Okubo discloses wherein the second semiconductor material is represented by one of general formula (5) or (6) or (5-1) or (5-2) or (6-1) or (6-2)(6-1) or (7-1), (7-2), or (7-3) or (8-1) or (8-2) or (9-1) or (9-2)(9-2) ¶0088-0110.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al (US Publication No. 2009/0184235) in view of Nakazawa et al (US .
Regarding claim 4, Nomura, Nakazawa and Okubo disclose all the imitations except for the specific wavelength. Whereas Yamamoto discloses wherein the second material has an absorption coefficient of 50000 cm-1 or more in one of a third wavelength range of 450 nm to 500 nm, a fourth wavelength range of 500 nm to 600 nm, or a wavelength range of 600 nm to 750 nm ¶0134. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the absorption coefficient range to improve device efficiency ¶0134 and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F. 2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F .2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F .2d 1338, 220 USPQ 7/7 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F .2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 14, Yamamoto discloses wherein the second semiconductor material comprises the absorption peak in one of a second wavelength range of 450 nm or more and less than 500 nm, a third wavelength range of 500 nm or more and less than 600 nm, or a fourth wavelength range of 600 nm or more and less .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,879, 314. Although the claims at issue are not identical, they are not patentably distinct from each other because the currently recited broader claims are fully covered by the already patented claims. 
US Patent No. 10,879,314
Current Application



a first semiconductor material that has a molecular weight of 3000 or more and has an absorption coefficient in a visible light region of 50000 cm-1 or less; and a second semiconductor material that has a molecular weight of less than 3000 and comprises an absorption peak in a first wavelength range corresponding to one color in the visible light region.

2. The photoelectric conversion element according to claim 1, wherein the high-molecular semiconductor material includes a p-type semiconductor, and the low-molecular material includes an n-type semiconductor.
2. The photoelectric conversion element according to claim 1, wherein the first semiconductor material is a p-type semiconductor and the second semiconductor material is an n-type semiconductor.
3. The photoelectric conversion element according to claim 1, wherein the high-molecular semiconductor material includes an n-type semiconductor, and the low-molecular material includes a p-type semiconductor.
3. The photoelectric conversion element according to claim 1, wherein the first semiconductor material is an n-type semiconductor and the second semiconductor material is a p-type semiconductor.

4. The photoelectric conversion element according to claim 1, wherein the second semiconductor material has an absorption coefficient of 50000 cm1 or more in one of a second wavelength range of 450 nm or more and less than 500 nm, a third wavelength range of 500 nm or more and less than 600 nm, or a fourth wavelength range of 600 nm or more and less than 750 nm.



Claims 5-20 are also rejected as being dependent on claim 1.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811